Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 
Reasons for Allowance
	Claims 1-20 are allowed because the prior art fails to teach or suggest the Polymerase/Exonuclease/Nickase Dynamic Network Assembly toolbox (PEN DNA) used with the claimed leak absorption oligonucleotide that yields “eliminating background amplification by the leak absorption oligonucleotide” (claim 1).  The closest prior art teaches “amplification oligonucleotides” or “target-specific conversion oligonucleotides” with the same or similar structure as claimed (US 2011/0136104; Baccouche et al., Dynamic DNA-toolbox reaction circuits: A walkthrough, Methods, 2014 May 15;67(2):234-49. doi:10.1016/j.ymeth.2014.01.015. Epub 2014 Feb 2; Aubert et al., Computer-assisted design for scaling up systems based on DNA reaction networks, J R Soc Interface. 2014 Apr 6; 11(93): 20131167. doi: 10.1098/rsif.2013.1167; Milligan et al., Using RecA protein to enhance kinetic rates of DNA circuits, Chem Commun (Camb), 2015 Jun 11;51(46):9503-6. doi: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/AARON A PRIEST/Primary Examiner, Art Unit 1637